Exhibit 10.3

 

EXECUTION VERSION

 

 

FACILITY AGREEMENT

[Hawaiian 717-200 [55001]]

 

Dated as of

 

June 27, 2011

 

between

 

HAWAIIAN AIRLINES, INC.,

Borrower,

 

and

 

BOEING CAPITAL LOAN CORPORATION,

Loan Participant

 

--------------------------------------------------------------------------------

 

 

Re:  Financing of One Boeing 717-200 Aircraft bearing manufacturer’s serial
number 55001

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

CERTAIN DEFINITIONS

1

SECTION 2

THE LOAN; BORROWER’S NOTICE OF DELIVERY DATES; CLOSING PROCEDURE

1

SECTION 3

LOAN ECONOMICS

2

SECTION 4

CONDITIONS

4

SECTION 5

CLOSING PROCEDURE

8

SECTION 6

EXTENT OF INTEREST OF HOLDERS

9

SECTION 7

REPRESENTATIONS AND WARRANTIES

9

SECTION 8

INDEMNITIES; ETC.

14

SECTION 9

COVENANTS OF THE BORROWER

20

SECTION 10

NOTICES

23

SECTION 11

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

24

SECTION 12

INVOICES AND PAYMENT OF EXPENSES

25

SECTION 13

SECTION 1110 COMPLIANCE

25

SECTION 14

CONFIDENTIALITY

25

SECTION 15

NONDISTURBANCE

26

SECTION 16

MISCELLANEOUS

26

SECTION 17

PATRIOT ACT; MONEY LAUNDERING

28

SECTION 18

REGISTRATIONS WITH THE INTERNATIONAL REGISTRY

28

 

Schedules:

 

I.

Notice and Account Information

II.

Commitments

III.

Tax Provisions

3

Amortization Schedule

 

 

Exhibit A -

Reserved

Exhibit B -

Form of Assignment Agreement

Exhibit C -

Form of Loan Certificates

Exhibit D -

Form of Mortgage

 

 

Appendix X -

Definitions and Rules of Usage

 

i

--------------------------------------------------------------------------------


 

FACILITY AGREEMENT [Hawaiian 717-200 [55001]]

 

THIS FACILITY AGREEMENT [Hawaiian 717-200 [55001]] (this “Agreement”) dated as
of June 27, 2011 between (i) Hawaiian Airlines, Inc., a Delaware corporation
(the “Borrower”) and (ii) Boeing Capital Loan Corporation, a Delaware
corporation (the “Loan Participant”).

 

W I T N E S S E T H:

 

WHEREAS, certain terms are used herein as defined in Section 1 hereof; and

 

WHEREAS, the Borrower will be acquiring a certain Boeing 717-200 aircraft from
Wells Fargo Bank Northwest, National Association, not in its individual
capacity, but solely as owner trustee (“Seller”) and intends to finance the
payment of the purchase price therefor with, among other things, the proceeds of
the loan to be made by the Loan Participant hereunder; and

 

WHEREAS, the Loan Participant is willing to make such loan on the terms and
conditions provided here, including the granting to the Loan Participant of a
mortgage lien on the Designated Aircraft contemporaneously with the acquisition
thereof pursuant to the Mortgage and Security Agreement in substantially the
form of Exhibit D hereto (prior to its execution and delivery, in the form of
such Exhibit and, thereafter as executed and delivered (and thereafter
supplemented), the “Mortgage”).

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

SECTION 1            Certain Definitions.

 

Except as otherwise defined in this Agreement, including its annexes, schedules
and exhibits, terms used herein in capitalized form shall have the meanings
attributed thereto in Appendix X to the Mortgage, and the rules of usage
specified therein shall be applicable to this Agreement.  In addition, the
following terms shall have the following meanings:

 

“Commitment Termination Date” shall be the date on which the Aircraft Purchase
Agreement is terminated.

 

“Designated Aircraft” means the Boeing 717-200 aircraft set forth on Schedule I
hereto, being one of the aircraft acquired by the Borrower under the Aircraft
Purchase Agreement.  From and after the Delivery Date of such aircraft, the term
“Designated Aircraft” shall mean the “Aircraft” as defined in the Mortgage.

 

“Obsolete Part Amount” means [**].

 

SECTION 2            The Loan; Borrower’s Notice of Delivery Dates; Closing
Procedure.

 

(a)           Commitment; Loan Certificates; Special Funding Elections.  Subject
to the terms and conditions of this Agreement, the Loan Participant agrees to
make a secured loan (the “Loan”) to the Borrower in respect of the Designated
Aircraft on a date to be designated pursuant

 

--------------------------------------------------------------------------------


 

to Section 2(b)(i) hereof, but in no event later than the Commitment Termination
Date.  The aggregate original principal amount of the Loan shall be the amount
specified in Schedule II hereto (the “Commitment”).  The Loan Participant shall
receive, as evidence of the Loan, a Loan Certificate in the amount of the Loan.

 

(b)           Funding Procedures.  In connection with the financing of the
Designated Aircraft hereunder, the Borrower agrees to give the Loan Participant
at least one Business Day’s prior written notice (which notice, to be effective
on any Business Day, must be received no later than 11:00 a.m. Las Vegas time)
of the anticipated Delivery Date for the Designated Aircraft (the “Funding
Date”), which date shall be a Business Day not later than the Commitment
Termination Date.  On the Funding Date, the Loan shall be credited (by
intra-bank book transfer) to the account of the Seller.

 

(c)           Subject to the terms and conditions of this Agreement, and
immediately prior to the transfer of title to the Designated Aircraft to the
Borrower, the Borrower shall authorize the delivery and filing for record at the
FAA of the Mortgage and/or the Mortgage Supplement for the Designated Aircraft
once title to the Designated Aircraft shall have transferred to the Borrower in
accordance with procedures agreed to between the Borrower and the Loan
Participant.

 

(d)           On or prior to the Funding Date, if an Event of Default shall have
occurred and be continuing (i) in the case of an Event of Default described in
Section 8.06 or 8.07 of the Mortgage, the Commitment shall automatically
terminate (without any notice or other act by the Loan Participant) and (ii) in
the case of any other Event of Default (and following the expiration of any
applicable grace period therefor), the Loan Participant may terminate the
Commitment by notifying the Borrower thereof.

 

(e)           The closing with respect to the financing of the Designated
Aircraft shall take place at the offices of Vedder Price P.C., 222 North LaSalle
Street, Chicago, IL 60601.

 

SECTION 3            Loan Economics.

 

(a)           Principal Amortization.  The Loan shall amortize, and Annex A for
the Loan Certificate (and the related Schedule 1 of the Mortgage Supplement for
the Designated Aircraft) shall be calculated, based on a mortgage-style (level
payments of principal and interest) methodology utilizing the Fixed Rate for the
Loan Certificate, with the original principal amount thereof amortizing [**] on
a monthly basis in arrears on each Interest Payment Date (the first such
amortizing payment to be made on the first Interest Payment Date next following
the Funding Date and the final such installment falling due on the 96th Interest
Payment Date) following the Funding Date.  The Loan Participant and the Borrower
agree that the aggregate principal amount of each such installment shall be as
set forth on the amortization schedule attached as Schedule 3 hereto.

 

The Loan Participant shall determine the Annex A for the Loan Certificate on the
basis specified in this Section 3(a) and shall confirm such proposed schedules
with the Borrower.

 

(b)           Interest.  (i) The Loan shall bear interest at the Fixed Rate.

 

2

--------------------------------------------------------------------------------


 

(1)           Interest on the Loan shall be payable monthly in arrears on each
Interest Payment Date and shall be calculated on the basis of a year of 365 or
366 days, as applicable.

 

(2)           The Fixed Rate shall be subject to adjustment as provided in
clause (ii) below.

 

(3)           On the date of (i) any prepayment of the Loan Certificate pursuant
to the Mortgage or (ii) any acceleration of Loan Certificates pursuant to the
Mortgage, the Borrower will request that the Loan Participant advise the
Borrower by 11:00 a.m., New York time, on such date of the Prepayment Amount
applicable to such event.

 

(4)           Upon the request of the Borrower, the Loan Participant shall
provide a good faith written estimate of the Prepayment Amount in connection
with the occurrence, or anticipated occurrence, of any event contemplated by the
Operative Documents that might give rise to an obligation to pay the Prepayment
Amount.

 

(5)           Upon determination by the Loan Participant of the Prepayment
Amount, the Loan Participant will provide to the Borrower a certificate,
certifying such Prepayment Amount, which certified amount shall be determined in
accordance with the definition of “Prepayment Amount”.

 

(ii)           Past Due Interest.  Overdue payments of principal (and to the
extent permitted by applicable law, past due payments of interest and other
amounts due under the Operative Documents) shall bear interest at the Past Due
Rate, payable on demand.

 

(c)           Right of Repayment and Cancellation.  If:

 

(i)            any sum payable by the Borrower is required to be increased under
paragraph (d) of Schedule III hereto (other than in respect of Excluded Taxes
subject to paragraph (d)(iii) of Schedule III); or

 

(ii)           Loan Participant claims indemnification from the Borrower under
Section 8(c) hereof or the Borrower is required to repay or prepay the Loans of
an Impaired Loan Participant in accordance with Section 8(d),

 

then the Borrower may, while the circumstance giving rise to the requirement or
indemnification continues, upon not less than five Business Days’ irrevocable
prior notice to the Loan Participant either (1) cancel the Commitment and repay
the Loan together with accrued interest thereon, Prepayment Amount, if any, and
all other amounts due and owing by the Borrower under the Operative Documents or
(2) cause the Loan Participant to transfer its Loan, Commitment and other rights
and obligations hereunder to a transferee designated by the Borrower and
permitted under Section 16(c) for a purchase price equal to the outstanding
amount of principal owed to the Loan Participant as of the relevant date of
transfer together with any accrued and unpaid accrued interest and Prepayment
Amount thereon.

 

3

--------------------------------------------------------------------------------


 

(d)           Manner of Payment.  All amounts payable by the Borrower under this
Agreement shall be payable without setoff or counterclaim in immediately
available funds to the Person entitled thereto, and to such Person’s account
specified on Schedule I or as otherwise directed.

 

SECTION 4            Conditions.

 

(a)           Conditions Precedent to the Effectiveness of the Commitment.  It
is agreed that the Commitment of the Loan Participant in respect of the
Designated Aircraft and the effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent:

 

(i)            The following documents shall have been duly authorized, executed
and delivered by the respective party or parties thereto, shall each be
satisfactory in form and substance to the Loan Participant and shall be in full
force and effect and executed counterparts shall have been delivered to the Loan
Participant and its counsel:

 

(1)           this Agreement; and

 

(2)           the Mortgage.

 

(ii)           The Loan Participant shall have received the following, in each
case in form and substance satisfactory to it:

 

(1)           a certified copy of the Certificate of Incorporation and Bylaws of
the Borrower and a copy of resolutions (or minutes of a meeting containing such
resolutions) of the board of directors of the Borrower or the executive
committee thereof, certified by the Secretary or an Assistant Secretary of the
Borrower, duly authorizing the execution, delivery and performance by the
Borrower of this Agreement, the Mortgage and each other document required to be
executed and delivered by the Borrower on the Delivery Date in accordance with
the provisions hereof and thereof; and

 

(2)           a certificate of the Borrower as to the person or persons
authorized to execute and deliver this Agreement, the other Operative Documents,
and any other documents to be executed on behalf of the Borrower in connection
with the transactions contemplated hereby and as to the signature of such person
or persons.

 

(iii)          The Borrower shall have paid, or made arrangements with the Loan
Participant to pay, all fees, costs and expenses of the Loan Participant that
are then due and payable in accordance with Section 12.

 

(iv)          On the date hereof, no event shall have occurred and be continuing
which constitutes (or would, with the passage of time or the giving of notice or
both, constitute) an Event of Default.

 

4

--------------------------------------------------------------------------------


 

By its execution hereof, the Loan Participant certifies that all of the
conditions precedent set forth in this Section 4(a) have been satisfied and that
the Loan Participant’s Commitment and this Agreement have become effective as of
the date hereof.

 

(b)           Conditions Precedent to the Loan Participant’s Participation in
the Designated Aircraft.  It is agreed that the obligations of the Loan
Participant to lend its Commitment to the Borrower in respect of the Designated
Aircraft is subject to the effectiveness of this Agreement under
Section 4(a) and the satisfaction prior to or on the Delivery Date for the
Designated Aircraft of the following conditions precedent:

 

(i)            The Loan Participant shall have received the written notice of
borrowing (or shall have waived such notice either in writing or as provided in
Section 2).

 

(ii)           No change shall have occurred after the date of the execution and
delivery of this Agreement in applicable law or regulations thereunder or
interpretations thereof by appropriate regulatory authorities which, in the
reasonable opinion of the Loan Participant would make it a violation of law or
regulations for Loan Participant to make its Commitment for the Designated
Aircraft available to acquire its Loan Certificate or to realize the benefits of
the security afforded by the Mortgage.

 

(iii)          The Borrower shall have paid, or made arrangements with the Loan
Participant to pay, all other fees, costs and expenses of the Loan Participant
that are then due and payable in accordance with Section 12, if any.

 

(iv)          The following documents shall have been duly authorized, executed
and delivered by the respective party or parties thereto, shall each be
satisfactory in form and substance to the Loan Participant and shall be in full
force and effect and executed counterparts shall have been delivered to the Loan
Participant and its counsel, provided that only the Loan Participant shall
receive an executed original of its Loan Certificate to be issued to it:

 

(1)           the Mortgage Supplement covering the Designated Aircraft and dated
the Delivery Date for the Designated Aircraft;

 

(2)           the Loan Certificate, with Annex A for the Loan Certificate (and
the related Schedule 1 of the Mortgage Supplement for the Designated Aircraft)
duly completed (which Annex A and related Schedule 1 shall be prepared by the
Loan Participant) as provided in Section 3(a) hereof; and

 

(3)           copies of the Warranty Bill of Sale and FAA Bill of Sale for the
Designated Aircraft.

 

(v)           A Uniform Commercial Code financing statement or statements
covering all the security interests created by or pursuant to the granting
clause of the Mortgage that are not covered by the recording system established
by the Federal Aviation Act shall have been authorized by the Borrower, and such
financing statement or statements shall have been duly filed in all places
deemed necessary or advisable in the

 

5

--------------------------------------------------------------------------------


 

opinion of counsel for the Loan Participant, and any additional Uniform
Commercial Code financing statements deemed advisable by the Loan Participant
shall have been authorized by the Borrower and duly filed and all other action
shall have been taken as is deemed necessary or advisable, in the opinion of
counsel for the Loan Participant, to establish and perfect the Loan
Participant’s security interest in the Designated Aircraft.

 

(vi)          All appropriate action required to have been taken by the Federal
Aviation Administration, or any governmental or political agency, subdivision or
instrumentality of the United States, on or prior to the Delivery Date for the
Designated Aircraft in connection with the transaction contemplated by this
Agreement shall have been taken, and all orders, permits, waivers,
authorizations, exemptions and approvals of such entities required to be in
effect on the Delivery Date in connection with the transaction contemplated by
this Agreement shall have been issued, and all such orders, permits, waivers,
authorizations, exemptions and approvals shall be in full force and effect on
the Delivery Date.

 

(vii)         On the Delivery Date for the Designated Aircraft, after giving
effect to the filing with the FAA of the documents to be filed with the FAA and
the Uniform Commercial Code financings statements referred to in paragraph
(v) above and the registration of the international interests of the Loan
Participant in the Airframe and each Engine with the International Registry, the
following statements shall be true, and the Loan Participant shall have received
evidence satisfactory to it (including a printout of the “priority search
certificates” (as defined in the Regulations for the International Registry)
from the International Registry relating to the Designated Aircraft (and the
constituent Airframe and Engines), provided that such “priority search
certificates” shall be provided promptly after the delivery of the Aircraft by
Seller to the Borrower) to the effect that:

 

(1)           the Borrower has good title to the Designated Aircraft, free and
clear of Liens other than (subject to filing and recording of the FAA Bill of
Sale with the FAA if the Borrower does not already own the Designated Aircraft
and the Existing Lease, which is being terminated upon the consummation of the
transactions contemplated hereunder) the mortgage and security and international
interests created by the Mortgage and the Mortgage Supplement for the Designated
Aircraft;

 

(2)           the FAA Bill of Sale, the Mortgage and the Mortgage Supplement for
the Designated Aircraft have been duly filed with the FAA for recordation (or
are in form suitable for recordation and are in the process of being so filed
for recordation) and there exist no Liens of record on the Designated Aircraft
prior to the Lien of the Mortgage (other than the Existing Lease, which is being
terminated upon the consummation of the transactions contemplated hereunder);

 

(3)           the international interest of the Mortgage Supplement with respect
to the Airframe and Engines associated with the Designated Aircraft shall have
been registered with the International Registry, and there exists no registered
international interest on the International Registry prior to such international
interest; and

 

6

--------------------------------------------------------------------------------


 

(4)           the Loan Participant is entitled to the protection of Section 1110
of the United States Bankruptcy Code in connection with its right to take
possession of the Designated Aircraft in the event of a case under Chapter 11 of
the United States Bankruptcy Code in which the Borrower is a debtor.

 

(viii)        On the Delivery Date of the Designated Aircraft, (A) the
representations and warranties of the Borrower contained in Section 7 of this
Agreement shall be true and accurate as though made on and as of such date
except to the extent that such representations and warranties relate solely to
an earlier date (in which case such representations and warranties shall be true
and accurate on and as of such earlier date), and (B) no event shall have
occurred and be continuing which constitutes (or would, with the passage of time
or the giving of notice or both, constitute) an Event of Default.

 

(ix)           The Loan Participant shall have received an opinions addressed to
the Loan Participant from (A) Akin Gump Strauss Hauer & Feld LLP, special New
York counsel to the Borrower, which opinion shall include matters relating to
Section 1110 of the United States Bankruptcy Code, (B) in-house counsel to the
Borrower and (C) an opinion of the Borrower’s regulatory counsel, each dated the
Delivery Date of the Designated Aircraft, in form and substance reasonably
satisfactory to the addressees thereof.

 

(x)            The Loan Participant shall have received from Vedder Price P.C.,
special New York counsel for the Loan Participant, an opinion satisfactory in
substance and form to such Loan Participant, dated the Delivery Date of the
Designated Aircraft, as to such matters incident to the transactions
contemplated hereby as the Loan Participant may reasonably request.

 

(xi)           The Loan Participant shall have received a certificate signed by
a Responsible Officer of the Borrower, dated the Delivery Date of the Designated
Aircraft, addressed to such Loan Participant and certifying as to the matters
stated in paragraphs (vii), (xiv) and (xv) of this Section 4(b).

 

(xii)          The Loan Participant shall have received (A) an independent
insurance brokers’ report and certificate(s) of insurance, in form and substance
reasonably satisfactory to the Loan Participant, dated the Delivery Date of the
Designated Aircraft, as to the due compliance with the terms of Schedule 1 to
the Mortgage relating to insurance with respect to the Designated Aircraft, and
(B) confirmation from such broker that the type, scope and amount of the
insurances evidenced by such insurance certificates and maintained by the
Borrower in respect of the Designated Aircraft is consistent with market
practice for international commercial airlines flying comparable equipment as
the Borrower.

 

(xiii)         On the Delivery Date of the Designated Aircraft, it shall be true
that no Event of Loss (or event which with the passage of time would become an
Event of Loss) with respect to the Designated Aircraft (or constituent Airframe)
or any Engine has occurred.

 

7

--------------------------------------------------------------------------------


 

(xiv)        No action or proceeding shall have been instituted nor shall
governmental action be threatened before any court or governmental agency, nor
shall any order, judgment or decree have been issued or proposed to be issued by
any court or governmental agency at the time of the Delivery Date of the
Designated Aircraft to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transaction contemplated hereby.

 

(xv)         On the Delivery Date of the Designated Aircraft, the Seller shall
have received the entire purchase price of the Designated Aircraft due to it,
such purchase price to have been funded by (i) the Loan made in respect thereof
and (ii) equity provided by the Borrower (which may be partially in the form of
balances of security deposits and maintenance reserves held by the Seller in
respect of the Designated Aircraft).

 

(xvi)        Loan Participant shall have received copies of the Borrower’s
(x) air carrier certificate (as defined in 49 U.S.C. Sec. 41101 and issued
pursuant to Part 119 of the Federal Aviation Regulations) and (y) operations
specifications certificate issued under Part 121 of the Federal Aviation
Regulations.

 

Promptly upon the recording of the Mortgage and the Mortgage Supplement at the
FAA covering the Designated Aircraft pursuant to the Federal Aviation Act, the
Borrower will cause McAfee & Taft, special FAA counsel in Oklahoma City,
Oklahoma, to deliver to the Loan Participant and the Borrower an opinion as to
the due and valid registration of the Designated Aircraft in the name of the
Borrower, the due recording of the related FAA Bill of Sale, Mortgage and
Mortgage Supplement and the lack of filing of any intervening documents with
respect to the Designated Aircraft.

 

SECTION 5            Closing Procedure.

 

(a)           Prior to the Delivery Date of the Designated Aircraft, the
Borrower will obtain an authorization code from the FAA for the international
interest of the Loan Participant with respect to the Airframe and each Engine
associated with the Designated Aircraft by filing with the FAA an FAA Entry
Point Filing Form — AC Form 8050-135 and the Borrower shall have caused a
prospective international interest in the Airframe and each Engine associated
with the Designated Aircraft listing the Loan Participant as creditor to be
registered with the International Registry with respect to the Mortgage and the
Mortgage Supplement for the Designated Aircraft.  The parties will pre-position
the FAA Bill of Sale, registration application, Mortgage and Mortgage Supplement
for the Designated Aircraft with FAA counsel in Oklahoma City, Oklahoma.  On the
Delivery Date of the Designated Aircraft and in sufficient time to permit the
closing to occur during business hours of the FAA in Oklahoma City, Oklahoma,
the Loan Participant will wire transfer its Commitment prior to 9:00 a.m. New
York time for the Designated Aircraft to the Seller in accordance with
Section 2(b)(ii) of this Agreement.  On the Delivery Date of the Designated
Aircraft, by conference telephone call among the Seller, the Borrower (and its
counsel), the Loan Participant (and/or their counsel acting on their behalf) and
FAA counsel, the Seller will authorize the filing of the FAA Bill of Sale for
the Designated

 

8

--------------------------------------------------------------------------------


 

Aircraft to be delivered on the Delivery Date and the Borrower will (a) cause
the registration application for the for the Designated Aircraft in the name of
the Borrower to be filed with the FAA, (b) cause the ownership interest of the
Airframe and each Engine associated with the Designated Aircraft to be duly
registered with the International Registry as a contract of sale, and
(c) authorize the filing of the Mortgage and/or the Mortgage Supplement for the
Designated Aircraft upon receipt by the Seller of the purchase price for the
Designated Aircraft and receipt by the Borrower (or its order) of the Loan for
the Designated Aircraft.  The irrevocable authorization to FAA counsel to date
the FAA Bill of Sale for the Designated Aircraft and file the FAA Bill of Sale
and the Mortgage and/or Mortgage Supplement for the Designated Aircraft will
occur prior to the transfer of the Loan for the Designated Aircraft to or for
account of the Borrower, but the filing will not occur until the earlier of the
Seller’s receipt of the purchase price for the Designated Aircraft.  The Loan
Certificate for the Designated Aircraft will be delivered to the Loan
Participant and legal opinions delivered to all parties immediately following
the transfer of the Loan as provided in Section 2(c).

 

(b)                                 The Borrower irrevocably authorizes FAA
counsel to file with the FAA the Mortgage and/or Mortgage Supplement for the
Designated Aircraft and register the appropriate prospective international
interests with the International Registry for the Designated Aircraft following
the closing of the financing for the Designated Aircraft.  FAA counsel may rely,
without any further investigation, on any statement or certification by the Loan
Participant that the closing of the financing for the Designated Aircraft has
occurred.

 

SECTION 6                                   Extent of Interest of Holders.

 

Subject to Section 14.01 of the Mortgage, a Holder shall not, as such, have any
further interest in, or other right with respect to, the Mortgage Estate when
and if the principal amount of and interest on and other amounts due under all
Loan Certificates held by such Holder and all other sums due to such Holder
hereunder and under the other Operative Documents shall have been paid in full,
provided, however, to the extent, for any reason, any such sums paid to a Holder
is rescinded or must otherwise be restored by such Holder, the obligations of
the Borrower and the security interests created by the Mortgage shall be
automatically reinstated with respect to such Holder and the Loan Participant,
as applicable.

 

SECTION 7                                   Representations and Warranties.

 

(a)                                  Borrower’s Representations and Warranties. 
The Borrower makes the following representations and warranties set out in this
Section 7 to the Loan Participant on the date hereof and on the Delivery Date of
the Designated Aircraft (except to the extent such representation or warranty
relates to an earlier date, in which case such representation or warranty shall
only be made as to the date on which it is expressed to be made):

 

(i)                                     the Borrower is a corporation duly
organized and validly existing in good standing pursuant to the laws of the
State of Delaware; is duly qualified to do business as a foreign corporation in
each jurisdiction in which its operations or the nature of its business
requires, except where the failure to be so qualified would give rise to a
Material Adverse Change; is a U.S. Air Carrier; and has the corporate power and
authority to, and holds all licenses, permits and franchises from the
appropriate

 

9

--------------------------------------------------------------------------------


 

Governmental Body necessary to authorize the Borrower to, engage in air
transport and to carry on scheduled commercial passenger service as presently
conducted, to own the Designated Aircraft and to enter into and perform its
obligations under the Operative Documents, except where the failure to hold such
license, permit or franchise would not give rise to a Material Adverse Change;

 

(ii)                                  the Borrower has duly authorized, executed
and delivered this Agreement and each of the Operative Documents to which it is
(or will be) a party, and each of the Operative Documents to which it is (or
will be) a party constitutes, or when entered into will constitute, a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity;

 

(iii)                               neither the execution and delivery by the
Borrower of the Operative Documents to which it is or will be a party, nor the
consummation by the Borrower of any of the transactions contemplated hereby or
thereby, nor the compliance by the Borrower with any of the terms and provisions
hereof and thereof, (A) requires or will require any approval of its
stockholders, or approval or consent of any trustees or holders of any
indebtedness or obligations of the Borrower except such as have been (or will
be) duly obtained, (B) violates or will violate its certificate of incorporation
or by-laws, (C) contravenes or will contravene any provision of, or constitutes
or will constitute a default under, or results or will result in any breach of,
any indenture, mortgage, lease, chattel mortgage, deed of trust, conditional
sale contract, bank loan or credit agreement, material license, or other
agreement, instrument or contractual restriction to which it is a party or by
which it is bound, provided, however, that the grant by the Borrower to the Loan
Participant of a Lien in certain after-acquired property of the type described
in clause (4) of the Granting Clause of the Mortgage may require the consent of
lenders under third-party loan agreements to which the Borrower is a party,
which consent shall be obtained by the Borrower prior to the Borrower having any
rights in such after-acquired property, or (D) contravenes or will contravene
any law binding on it;

 

(iv)                              no authorization of, giving of notice to, or
registration with, or taking of any other action in respect of, any Governmental
Body is required for the execution and delivery of, or the carrying out by, the
Borrower of any of the transactions contemplated hereby or by any other of the
Operative Documents to which the Borrower is or will be a party, except for
(A) the orders, permits, waivers, exemptions, authorizations and approvals of
the regulatory authorities having jurisdiction over the operation of the
Designated Aircraft by the Borrower, which orders, permits, waivers, exemptions,
authorizations and approvals have been duly obtained or will on or prior to the
Delivery Date of the Designated Aircraft be duly obtained, and will on the
Delivery Date be in full force and effect, (B) any normal periodic and other
reporting requirements under the Federal Aviation Act and the regulations
promulgated thereunder and the applicable rules, and regulations of the FAA, in
each case to the extent required to be given or obtained only after the Delivery
Date of the Designated Aircraft and (C) any filings, registrations or
applications specifically described in this Agreement or any of the other
Operative Documents;

 

10

--------------------------------------------------------------------------------


 

(v)                                 there are no pending or, to the Borrower’s
actual knowledge, threatened actions or proceedings against the Borrower before
any court or administrative agency that would reasonably be expected to
materially adversely affect Borrower’s ability to perform its obligations under
the Operative Documents;

 

(vi)                              except for (A) the filing with the FAA of an
FAA Entry Point Filing Form — AC Form 8050-135 and the procurement of unique
authorization codes for the registration of the ownership interest of the
Borrower in the Airframe and each Engine associated with the Designated Aircraft
represented by the contract of sale constituting the FAA Bill of Sale and/or the
Warranty Bill of Sale and the registration of the Borrower’s ownership interest
with respect to each contract of sale in respect of the Airframe and each Engine
associated with the Designated Aircraft, (B) the filing with the FAA of an FAA
Entry Point Filing Form — AC Form 8050-135 as to the prospective international
interest of the Mortgagee with respect to the Airframe and each Engine
associated with the Designated Aircraft and the procurement of unique
authorization codes for each thereof and the registration of the Loan
Participant’s prospective international interest in the Airframe and each Engine
associated with the Designated Aircraft with the International Registry, (C) the
filing for recording pursuant to the Federal Aviation Act of the FAA Bill of
Sale for the Designated Aircraft (and the application for registration of the
Designated Aircraft in the name of the Borrower) and the Mortgage with the
Mortgage Supplement for the Designated Aircraft, (C) the filing of financing
statements (and continuation statements at periodic intervals) with respect to
the interests created by such documents under the Uniform Commercial Code of
Delaware and such other states as may be specified in the opinion furnished
pursuant to Section 4(b)(x)(A) hereof and (D) the affixation of the nameplates
referred to in Section 3.04 of the Mortgage for the Designated Aircraft, no
further action, including any filing or recording of any document (including any
financing statement in respect thereof under Article 9 of the Uniform Commercial
Code of any applicable jurisdiction), is necessary in order to establish and
perfect the Lien on the Designated Aircraft on a first priority basis in favor
of the Loan Participant pursuant to the Mortgage for the Designated Aircraft or
to establish as against third parties the international interest under such
Mortgage in any applicable jurisdiction in the United States;

 

(vii)                           there has not occurred any event which
constitutes a Default or an Event of Default under the Mortgage for the
Designated Aircraft which is presently continuing;

 

(viii)                        (x) The Original Financial Statements were
prepared in accordance with GAAP consistently applied (except as may be
indicated in the notes thereto or as permitted by Form 10-Q in the case of
interim unaudited consolidated financial statements);

 

(y)                                 The Original Financial Statements fairly
represent in all material respects the consolidated financial condition and
operations of Holdings as at the respective dates thereof and the consolidated
results of its operations and cash flows for the periods indicated therein; and

 

11

--------------------------------------------------------------------------------


 

(z)                                   There has been no Material Adverse Change
since December 31, 2010 except as disclosed by the Borrower to the Loan
Participant in writing prior to the date hereof;

 

(ix)                                on the Delivery Date of the Designated
Aircraft and after the consummation of the transactions contemplated hereby and
the termination of the Existing Lease, the Borrower will have good title to the
Designated Aircraft delivered on the Delivery Date free and clear of all Liens,
except the Lien of the Mortgage for the Designated Aircraft and Inchoate Liens;

 

(x)                                   neither the Borrower nor anyone acting on
behalf of the Borrower has directly or indirectly offered any interest in the
Loan Certificate for the Designated Aircraft for sale to, or solicited any offer
to acquire any of the same from, anyone other than the related Loan Participant
and not more than 35 other institutions believed capable of evaluating and
bearing the risks of investment in the transactions contemplated hereby;

 

(xi)                                on the Delivery Date for the Designated
Aircraft, the Designated Aircraft will have been insured by the Borrower in
accordance with the terms of the Mortgage, will have suffered no Event of Loss
and will be in the condition and state of repair required under the terms of the
Mortgage;

 

(xii)                             the Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940;

 

(xiii)                          none of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Loan Participant in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(xiv)                         no part of the proceeds of the Loan hereunder in
respect of the Designated Aircraft will be used, whether directly or indirectly,
for any purpose that entails a violation of Regulations U or X of the Board of
Governors of the Federal Reserve;

 

(xv)                            (A) the Borrower is a “transacting user entity”
(as such term is defined in the Regulations of the International Registry); is
“situated”, for the purposes of the Cape Town Convention, in the United States;
and has the power to “dispose” (as such term is used in the Cape Town
Convention) of the Airframe and related Engines financed on the Delivery Date of
the Designated Aircraft; (B) the Airframe and related Engines financed on the
Delivery Date of the Designated Aircraft are “aircraft objects” (as defined in
the Cape Town Convention); (C) the United States is a Contracting State under
the Cape Town Convention; (D) the FAA Bill of Sale for the Airframe associated
with the Designated Aircraft and/or the Warranty Bill of Sale for the Designated
Aircraft

 

12

--------------------------------------------------------------------------------


 

constitutes a “contract of sale” (as defined in the Cape Town Convention), and
the Mortgage and the Mortgage Supplement for the Designated Aircraft conveys an
international interest in the Designated Aircraft; and (E) the payment of
principal of and interest on the Loan Certificates in respect of the Designated
Aircraft, and the performance by the Borrower of its other obligations under the
Operative Documents, are “associated rights” (as defined in the Cape Town
Convention); and

 

(xvi)                         In respect of the Designated Aircraft, there are
no registrations on the International Registry in relation to the Airframe and
each Engine associated with the Designated Aircraft other than those referred to
in clause (vi)(A) above.

 

(b)                                 Representations and Warranties of the Loan
Participant.  The Loan Participant hereby represents and warrants to the
Borrower, as of the date hereof, that:

 

(i)                                     it is a duly organized, validly existing
and (if applicable) in good standing under the applicable laws of its
jurisdiction of organization;

 

(ii)                                  it has the full requisite power and
authority, including trust power (if applicable), to execute, deliver and enter
into the Operative Documents to which it is or is contemplated to become a
party, to comply with the terms hereof and thereof, and to perform its
obligations hereunder and thereunder;

 

(iii)                               it has duly authorized, executed and
delivered the Operative Documents to which it is or is contemplated to become a
party and, assuming due execution and delivery by each of the parties thereto,
each such Operative Document constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
receivership, reorganization, arrangement, moratorium or other similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law);

 

(iv)                              without making any inquiries (legal, factual
or otherwise) it does not have any knowledge of any circumstances that will give
rise to a claim pursuant to Section 8(b) or 8(c) hereof; and

 

(v)                                 it is a “transacting user entity” (as such
term is defined in the Regulations of the International Registry).

 

(c)                                  Loan Certificates.  The Loan Participant
represents and warrants that it is acquiring its interest in its Loan
Certificate either (A) in the ordinary course of its general business or (B) for
investment and not with a view to any distribution thereof that would require
registration under the Securities Act, subject, however, to the disposition of
its property being at all times within its control.

 

13

--------------------------------------------------------------------------------


 

SECTION 8                                   Indemnities; Etc.

 

(a)                                  General Indemnity.

 

(i)                                     Subject to the exclusions stated in
(b) below and the other limitations in this Section 8, the Borrower hereby
agrees to indemnify each Indemnitee against, and agrees to protect, save and
keep harmless each of them, on an After-Tax Basis, from any and all Expenses
imposed on, incurred by or asserted against any Indemnitee arising out of or
directly resulting from (A) the operation, possession, use, maintenance,
overhaul, testing, registration, reregistration, delivery, non-delivery, lease,
nonuse, modification, alteration, or sale of the Designated Aircraft, Airframe
or any Engine, or any engine used in connection with any associated Airframe or
any part of any of the foregoing by the Borrower, any lessee or any other Person
whatsoever, whether or not such operation, possession, use, maintenance,
overhaul, testing, registration, reregistration, delivery, non-delivery, lease,
nonuse, modification, alteration, or sale is in compliance with the terms of the
Mortgage, including, without limitation, claims for death, personal injury or
property damage or other loss or harm to any person whatsoever and claims
relating to any laws, rules or regulations pertaining to such operation,
possession, use, maintenance, overhaul, testing, registration, reregistration,
delivery, non-delivery, lease, non-use, modification, alteration, sale or return
including environmental control, noise and pollution laws, rules or regulations;
(B) the manufacture, design, purchase, acceptance, rejection, delivery, or
condition of the Designated Aircraft, Airframe or any Engine, any engine used in
connection with any Airframe, or any part of any of the foregoing including,
without limitation, latent and other defects, whether or not discoverable, or
trademark or copyright infringement to the extent the Borrower has claims
against the Aircraft Manufacturer or Engine Manufacturer for such amounts;
(C) any breach of or failure to perform or observe, or any other noncompliance
with, any covenant or agreement to be performed, or other obligation of the
Borrower under any of the Operative Documents, or the falsity of any
representation or warranty of the Borrower in any of the Operative Documents;
(D) the offer, sale and delivery by the Borrower or anyone acting on behalf of
the Borrower of any Loan Certificate or successor debt obligations issued in
connection with the refunding or refinancing thereof (including, without
limitation, any claim arising out of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, or any other Federal or state
statute, law or regulation, or at common law or otherwise relating to
securities) (the indemnity provided in this clause (D) to extend also to any
Person who controls an Indemnitee, its successors, assigns, employees,
directors, officers, servants and agents within the meaning of Section 15 of the
Securities Act of 1933, as amended); and (E) the transactions contemplated by
the Operative Documents or any Lease under the Mortgage for the Designated
Aircraft, any Event of Default under the Mortgage for the Designated Aircraft or
the enforcement against the Borrower of any of the terms thereof (including,
without limitation, Article IX of such Mortgage).

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Claims Excluded.  The foregoing indemnity
shall not extend to any Expense of any Indemnitee to the extent attributable to
one or more of the following:

 

(1)                                  acts or omissions involving the willful
misconduct, bad faith, fraud or gross negligence of such Indemnitee or any
Person acting on behalf of such Indemnitee (other than gross negligence imputed
to such Indemnitee solely by reason of its interest in the Designated Aircraft);

 

(2)                                  the failure by such Indemnitee to perform
or observe any agreement, covenant or condition in any of the Operative
Documents applicable to it (except to the extent such failure was caused
directly by the failure of the Borrower to perform any of its obligations under
the Operative Documents);

 

(3)                                  any representation or warranty by such
Indemnitee in the Operative Documents or in connection therewith being
incorrect;

 

(4)                                  with respect to any Indemnitee, a
disposition, assignment or other transfer (voluntary or involuntary) by such
Indemnitee of all or any part of such Indemnitee’s interest in any Loan
Certificate other than during the continuance of an Event of Default;

 

(5)                                  other than in the case of amounts necessary
to make payments on an After-Tax Basis, any Tax, or increase in tax liability
under any Tax law [**];

 

(6)                                  to violations of applicable securities
laws, including, without limitation, any federal, state or foreign securities
laws, attributable to the Loan Participant’s own actions, or the actions of
anyone acting on behalf of the Loan Participant, in connection with any offer,
sale, assignment or other disposition of its interest in the Aircraft, the Loan
or any Loan Certificate by the Loan Participant;

 

(7)                                  the authorization or giving or withholding
of any future amendments, supplements, waivers, or consents with respect to any
of the Operative Documents other than such as have been consented to, approved,
authorized or requested by the Borrower;

 

(8)                                  any Expense which (a) is specified to be
for account of an Indemnitee pursuant to the Operative Documents without express
right of reimbursement under any Operative Document or (b) any Indemnitee agrees
in writing to pay or such Indemnitee expressly agrees in writing shall not be
paid or reimbursed by the Borrower;

 

(9)                                  any claim to the extent it is an ordinary
and usual internal operating or overhead expense of such Indemnitee other than
such expenses caused by an Event of Default;

 

15

--------------------------------------------------------------------------------


 

(10)                            any acts or events (other than acts or events
related to the performance or failure to perform by Borrower of its obligations
pursuant to the terms of the Operative Documents) that occur after the Loan
Participant is required to release all Mortgage Estate from the Lien of the
Mortgage for the Designated Aircraft, except to the extent attributable to acts
or events occurring prior thereto; and

 

(11)                            if another provision of a Operative Document
specifies the extent of the Borrower’s responsibility or obligation with respect
to such Expense, to the extent of such Expense (in which case such other
provision shall govern).

 

(iii)                               Claims Procedure.  If a claim is made
against an Indemnitee involving one or more Expenses and such Indemnitee has
notice thereof, such Indemnitee shall promptly after receiving such notice give
notice of such claim to the Borrower; provided that the failure to provide such
notice shall not release the Borrower from any of its obligations to indemnify
hereunder except to the extent that the Borrower is prejudiced as a result of
the failure to give such notice in a timely fashion, and no payment by the
Borrower to an Indemnitee pursuant to this Section 8(a) shall be deemed to
constitute a waiver or release of any right or remedy which the Borrower may
have against such Indemnitee for any actual damages as a result of the failure
by such Indemnitee to give the Borrower such notice.  The Borrower (or its
insurer(s)) shall be entitled, at its sole cost and expense, acting through
counsel reasonably acceptable to the respective Indemnitee, so long as the
Borrower (or its insurer(s)) has acknowledged in writing its responsibility for
such Expense hereunder (except that the Borrower (and its insurer(s)) will not
be bound by such acknowledgment if the decision of a court or arbitrator
provides that the Borrower is not liable hereunder), (A) in any judicial or
administrative proceeding that involves solely a claim for one or more Expenses,
to assume responsibility for and control thereof, (B) in any judicial or
administrative proceeding involving a claim for one or more Expenses and other
claims related or unrelated to the transactions contemplated by the Operative
Documents, to assume responsibility for and control of such claim for Expenses
to the extent that the same may be and is severed from such other claims (and
such Indemnitee shall use its reasonable efforts to obtain such severance), and
(C) in any other case, to be consulted by such Indemnitee with respect to
judicial proceedings subject to the control of such Indemnitee and to be
allowed, at the Borrower’s sole expense, to participate therein.  The Indemnitee
may participate at its own expense and with its own counsel in any judicial
proceeding controlled by the Borrower pursuant to the preceding provisions. 
Notwithstanding any of the foregoing, the Borrower shall not be entitled to
assume responsibility for and control of any such judicial or administrative
proceedings if any Event of Default shall have occurred and be continuing, if
such proceedings will involve a material risk of the sale, forfeiture or loss of
the Designated Aircraft unless (I) fully covered by insurance and the applicable
insurers have confirmed responsibility therefor in writing, or (II) the Borrower
shall have posted a bond or other security reasonably satisfactory to the
relevant Indemnitee with respect to such risk or if such proceedings could
entail any risk of criminal liability being imposed on such Indemnitee.

 

16

--------------------------------------------------------------------------------


 

The Indemnitee shall supply the Borrower with such information not within the
control of the Borrower, as is in such Indemnitee’s control or is reasonably
available to such Indemnitee, which the Borrower may reasonably request and as
is necessary or advisable for the Borrower to control or participate in any
proceeding to the extent permitted by this Section 8(a)(iii).  Such Indemnitee
shall not enter into a settlement or other compromise with respect to any
Expense without the prior written consent of the Borrower unless such Indemnitee
waives its right to be indemnified with respect to such Expense under this
Section 8(a) and repays to the Borrower all Expenses previously paid by the
Borrower to such Indemnitee in connection therewith.

 

The Borrower shall supply the relevant Indemnitee with such information not
within the control of such Indemnitee, as is in the Borrower’s control or is
reasonably available to the Borrower, which such Indemnitee may reasonably
requested and as is necessary or advisable for the Indemnitee to control or
participate in any proceeding to the extent permitted by this Section 8(a).

 

In the case of any Expense indemnified by the Borrower hereunder which is
covered by a policy of insurance maintained by the Borrower (or any Lessee)
pursuant to Article VI of the Mortgage for the Designated Aircraft or otherwise,
it shall be a condition of such indemnity with respect to any particular
Indemnitee that such Indemnitee shall cooperate with the insurers in the
exercise of their rights to investigate, defend or compromise such Expense as
may be required to retain the benefits of such insurance with respect to such
Expense.  Notwithstanding any of the foregoing to the contrary, with respect to
any Expense which is covered under policies of insurance maintained by the
Borrower (or any Lessee) pursuant to Article VI of the Mortgage for the
Designated Aircraft or otherwise, the rights of an Indemnitee to control or
participate in any proceedings shall be modified to the extent necessary to
comply with the requirements of such policies and the rights of the insurers
thereunder.

 

To the extent of any payment of any Expense pursuant to this Section 8(a), the
Borrower (or its insurer(s), if applicable), without any further action, shall
be subrogated to any claims the Indemnitee may have relating thereto.  The
Indemnitee agrees to give such further assurances or agreements and to cooperate
with the Borrower (or its insurer(s), if applicable) to permit the Borrower (or
its insurer(s), if applicable) to pursue such claims, if any, to the extent
reasonably requested by the Borrower (or its insurer(s), if applicable).

 

In the event that the Borrower (or its insurer(s)) shall have paid an amount to
an Indemnitee pursuant to this Section 8(a), and such Indemnitee subsequently
shall be reimbursed in respect of such indemnified amount from any other Person,
such Indemnitee shall promptly pay the Borrower the amount of such
reimbursement, including interest received attributable thereto, unless a
Special Default or Event of Default has occurred and is continuing, in which
case such amount shall be paid over to the Loan Participant to hold as security
for the Borrower’s obligations under the Operative Documents or, if requested by
the Borrower, applied to satisfy such obligations.

 

If an Indemnitee is not party to this Agreement, the Borrower may require such
Indemnitee to agree in writing to the terms of this Section 8(a) prior to making
any payment to such Indemnitee under this Section 8(a).

 

17

--------------------------------------------------------------------------------


 

(b)                                 Tax Indemnities.  The [**] withholding Tax
indemnities are specified in Schedule III hereto, which provisions are
incorporated herein by reference.

 

(c)                                  Increased Costs.

 

(i)                                     If, by reason of any Change in Law
occurring after the date hereof:

 

(x)                                   the Loan Participant or any Holding
Company of the Loan Participant has a reduction on its rate of return on its
capital as relates to the class of assets and liabilities that includes its
commitments and Loans (taking into account any Hedge Transaction) made under
this Agreement below that which Loan Participant or Holding Company would have
achieved but for such Change in Law (taking into account the capital adequacy
policies developed by such Loan Participant in connection with the adoption
and/or implementation of the Basel II and Basel III accords);

 

(y)                                 the Loan Participant or any Holding Company
of the Loan Participant incurs a cost as a result of Loan Participant entering
into or assuming or maintaining a commitment or performing its obligations
(including its obligation to participate in the making of the Loan or enter into
any Hedge Transaction) under this Agreement; or

 

(z)                                   there is any increase in the cost to the
Loan Participant or any Holding Company of the Loan Participant of funding or
maintaining all or any of the Loan (including any Hedge Transaction) comprised
in a class of loans formed by or including the Loan, including any reserve,
special deposit or similar requirement assessed against assets of, deposits with
or for account of, or credit extended by, the Loan Participant;

 

then, subject to the provisions of this Section 8(c), the Borrower shall, from
time to time on demand of the Loan Participant, promptly pay to the Loan
Participant, amounts sufficient to hold harmless and indemnify the Loan
Participant on an After-Tax Basis, from and against, as the case may be, (x) the
reasonably allocable portion of any such reduction in the rate of return on
capital, (y) any such actual cost, (z) any such increased cost (or such
proportion of such increased cost as is reasonably attributable to its
participating in the funding or maintaining of the Loan or any Hedge
Transaction) (together, “Increased Costs”); provided, that:

 

(1)                                  the Borrower shall have no liability under
this Section 8(c) in respect of any Taxes (other than amounts necessary to make
payments on an After-Tax Basis);

 

(2)                                  the Borrower shall have no liability under
this Section 8(c) if (i) the Borrower elects to direct the transfer or to repay
the Loan and cancels the Commitment pursuant to Section 3(i) hereof (provided
that the Borrower shall nevertheless be liable under this Section 8(c) for
increased costs relating to the period prior to such prepayment and
cancellation), (ii) Loan Participant is not also seeking indemnification against
similar increased costs, to the extent it is entitled to do so, in transactions
with similarly situated borrowers (it being agreed that an officer’s certificate
to the contrary from any Loan Participant shall constitute sufficient evidence
of such fact) or (iii) the claim for Increased Costs arises out of a voluntary
relocation by the Loan Participant of its Facility Office;

 

18

--------------------------------------------------------------------------------


 

(3)                                  the Loan Participant shall only be entitled
to receive compensation for such Increased Costs from and after the time that is
150 days prior to the date the Increased Cost Notice referred to below is
received by the Borrower; and

 

(4)                                  the Loan Participant will (at Borrower’s
expense) use commercially reasonable efforts to mitigate the amount of the
Increased Costs associated with such event, including designating a different
Facility Office to hold the Loan if such designation will avoid or reduce such
Increased Costs and will not, in the sole opinion of the Loan Participant,
result in any economic, legal or regulatory disadvantage to the Loan Participant
(other than economic disadvantages for which the Borrower has provided an
indemnity acceptable to the Loan Participant).

 

(ii)                                  If the Loan Participant intends to make a
claim for Increased Costs pursuant to Section 8(c)(i), it shall, within 60 days
after becoming aware of the same, provide written notice to the Borrower of the
event by reason of which it is entitled to do so (the “Increased Cost Notice”);
provided, that:

 

(x)                                   the Increased Cost Notice shall describe,
in reasonable detail, the events giving rise to such Increased Costs, the basis
for determining and allocating such Increased Costs and the amount of each
request by the Loan Participant for compensation under this Section 8(c),
together with a statement that the determinations and allocations made in
respect of the Increased Costs comply with the provisions of this Section 8(c);
and

 

(y)                                 the Loan Participant shall not be required
to disclose any confidential information relating to the organization of its
affairs, or its capital structure or return on capital.

 

(iii)                               Certificate of Loan Participant.  A
certificate of the Loan Participant as to (i) any amount payable to it under
this Agreement or (ii) the amount of any indemnity payable to it, or for its
account, under this Section 8(c) shall, in either case and in the absence of
manifest error, be prima facie evidence of the existence and amount of such
obligation of the Borrower so long the underlying determinations and allocations
are made on a reasonable basis.

 

(iv)                              No Greater Obligation.  Notwithstanding any
other provision of this Agreement, if the Loan Participant changes its Facility
Office or the Loan Participant assigns or transfers the whole or any part of the
Loan or its rights, benefits or obligations under this Agreement and, other than
in the case of an assignment or transfer by the Initial Loan Participant, such
change, assignment or transfer, as determined on the date of such change,
assignment or transfer, would subject the Borrower to any greater obligation

 

19

--------------------------------------------------------------------------------


 

or liability under this Agreement or any other Operative Documents than it would
have been under on such date if no such change, assignment or transfer had then
taken place, then unless such change, assignment or transfer was made at the
request of the Borrower in order to mitigate or avoid the requirement for
payment of additional amounts or increased costs or after the occurrence and
continuation of an Event of Default, the Borrower shall not be obliged to pay
any amounts in excess of the amount that it would have been obliged to pay had
no change, assignment or transfer then taken place.

 

(d)                                 Illegality.

 

(i)                                     Notwithstanding any other provision in
this Agreement, if any Change in Law or Illegality Event shall make it unlawful
for the Loan Participant to maintain its Commitment or its Loan in respect of
the Designated Aircraft, then the Loan Participant shall deliver to Borrower a
written certification describing in reasonable detail the events giving rise to
such unlawfulness.  Upon receipt by Borrower of such notice, the Borrower and
the Loan Participant shall negotiate for a period of 60 days in an effort to
mitigate such illegality.  During such mitigation period the Loan Participant
shall not be required to advance any Loan to the Borrower hereunder.  If after
such mitigation period, such unlawfulness cannot be resolved, then the
provisions of clause (ii) below shall apply.

 

(ii)                                  If there shall have occurred and be
continuing an event with respect to the Loan Participant of the type described
in clause (i) above then the Loan Participant may and, if so instructed by the
Borrower shall:

 

(x)                                   notify the Borrower that such unlawfulness
has occurred and give notice that (a) if no Loan shall then have been made by
the Loan Participant, no Loan shall be made to the Borrower by the Loan
Participant or (b) if a Loan shall then have been made by the Loan Participant
and remain outstanding, no further Loans shall be made to the Borrower by the
Loan Participant; and

 

(y)                                 require the Borrower to repay the Loan in
full together with accrued interest and Prepayment Amount, if any, and all other
amounts accrued and owing to the Loan Participant under the Operative Documents,
whereupon the Borrower shall on the date specified in such notice (which shall
be the earlier of the date on which applicable laws require the immediate
repayment of all or a portion of the Loan Participant’s Loan and the Interest
Payment Date first occurring not earlier than ten Business Days from the date of
such notice), repay in full all such amounts.

 

SECTION 9                                   Covenants of the Borrower.

 

(a)                                  Borrower Merger.  The Borrower may not
enter into any transaction (whether by way of reconstruction, reorganization,
consolidation, amalgamation, merger, transfer, sale, lease or otherwise, a
“Merger”) whereby all or substantially all of its liabilities, property and
assets would become the property of any other Person or, in the case of any such

 

20

--------------------------------------------------------------------------------


 

Merger, of the continuing corporation or limited liability company resulting
therefrom (collectively, the “Successor”) unless: (i) no Event of Default has
occurred and is continuing or would result therefrom; (ii) the Successor will be
liable for the obligations of the Borrower under the Operative Documents to
which it is a party, and the Loan Participant shall have received evidence
reasonably satisfactory to it of such liability; (iii) the Successor is a
corporation or limited liability company formed under the laws of the United
States or one of its States (and, if not a Delaware corporation or limited
liability company, all UCC filings shall have been effected in order to ensure
that the Loan Participant continues to have a first priority and perfected lien
against the Mortgage Estate in respect of the Designated Aircraft) and is a
certified air carrier; (iv) all registrations, recordings and filings, and such
other actions with respect to the Operative Documents, shall have been effected
as shall be necessary or advisable in the reasonable opinion of the Loan
Participant to protect its security interest in the Designated Aircraft; and
(v) such Person or the Successor has a Tangible Net Worth after giving effect to
such Merger no less than the Tangible Net Worth of the Borrower immediately
prior to such Merger (and the Loan Participant shall have received evidence
reasonably satisfactory to them to such effect).  As used herein,

 

“Tangible Net Worth” means, as at any date for any Person, the sum for such
Person and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), of the following:

 

(a)                                  the amount of capital stock, plus

 

(b)                                 the amount of surplus and retained earnings
(or, in the case of a surplus or retained earnings deficit, minus the amount of
such deficit), minus

 

(c)                                  the sum of the following: cost of treasury
shares and the book value of all assets which should be classified as
intangibles, including goodwill, minority interests, research and development
costs, trademarks, trade names, copyrights, patents and franchises, and
unamortized debt discount and expense.

 

(b)                                 U.S. Air Carrier.  The Borrower covenants
and agrees that at all times until the Lien of the Mortgage for the Designated
Aircraft shall be discharged pursuant to Section 14.01 thereof, it will be an
“air carrier” within the meaning of the Federal Aviation Act operating under
certificates issued pursuant to Section 41102(a) of such Act and shall otherwise
meet the standards of the definition of U.S. Air Carrier.

 

(c)                                  Further Assurances.  The Borrower covenants
and agrees with each party hereto as follows:

 

(i)                                     The Borrower will cause to be done,
executed, acknowledged and delivered all and every such further acts,
conveyances and assurances as any Holder shall reasonably require for
accomplishing the purposes of this Agreement and the other Operative Documents;
provided that any instrument or other document so executed by the Borrower will
not expand any obligations or limit any rights of the Borrower in respect of the
transactions contemplated by any Operative Documents.  The Borrower shall cause
the Designated Aircraft to remain duly registered, in the name of the Borrower,
except as otherwise required or permitted hereunder or under the Mortgage, under
the Federal Aviation Act.

 

21

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower, at its expense, will cause
(A) the Mortgage, all Mortgage Supplements and all amendments to the Mortgage,
in each case, for the Designated Aircraft, to be promptly filed and recorded, or
filed for recording, to the extent permitted under the Federal Aviation Act, or
required under any other applicable law, (B) subject only to the consent of the
Loan Participant (or the Seller, in the case of the FAA Bill of Sale for the
Designated Aircraft), the registration with the International Registry of the
contract of sale and the international interests with respect to each FAA Bill
of Sale and/or Warranty Bill of Sale, the Mortgage and Mortgage Supplement, in
each case, for the Designated Aircraft, and (C) the Lien of the Mortgage for the
Designated Aircraft to at all times be and remain a first priority and perfected
Lien on the Mortgage Estate thereunder (subject to Permitted Liens ranking
junior in priority to such Lien).  The Borrower agrees to furnish the Loan
Participant with copies of the foregoing documents with recording and
registration data as promptly as practicable following the issuance of same by
the FAA and the International Registry.

 

The Borrower shall pay all reasonable costs and expenses (including reasonable
costs and disbursements of outside counsel, provided that the Borrower shall no
obligation to reimburse the reasonable costs and disbursements of more than one
counsel to the Holders) incurred by the Holders after the date hereof in
connection with (x) any supplements or amendments of the Operative Documents
(including, without limitation, any related recording and registration costs)
requested by Borrower or otherwise reasonably required to effectuate the intent
of the Operative Documents, (y) any Event of Default and any enforcement or
collection proceedings resulting therefrom or in connection with the negotiation
of any restructuring or “work-out” (whether or not consummated), or (z) the
enforcement of this Section 9(c).

 

(d)                                 Financial Information.  The Borrower shall
supply or procure the supply to the Loan Participant, to the extent such
materials are not made available on the Borrower’s or Holdings’ website or the
EDGAR system:

 

(i)                                     as soon as practicable and in any event
within 120 days after the end of each fiscal year of Holdings, consolidated
statements of income and cash flows and a consolidated statement of
stockholders’ equity of Holdings and its Subsidiaries (including the Borrower)
for such year, and a consolidated balance sheet of Holdings and its Subsidiaries
(including the Borrower) as at the end of such year, setting forth in each case
in comparative form corresponding consolidated figures from the preceding annual
audit, all in reasonable detail and reported on by independent public
accountants of recognized national standing selected by Holdings (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Holdings and its Subsidiaries (including
the Borrower) on a consolidated basis in accordance with GAAP consistently
applied (except for inconsistencies required by changes to GAAP and changes
approved by such accountants in accordance with GAAP), subject to the absence of
footnotes;

 

22

--------------------------------------------------------------------------------


 

(ii)                                  as soon as practicable and in any event
within 90 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year of Holdings and the Borrower beginning
after March 31, 2011, consolidated statements of income, stockholders’ equity
and cash flows of Holdings and its Subsidiaries (including the Borrower) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidated balance sheet of Holdings and its
Subsidiaries (including the Borrower) as at the end of such quarterly period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and presenting
fairly in all material respects the financial condition and results of
operations of Holdings and its Subsidiaries (including the Borrower), certified
by the Borrower’s chief executive officer or chief financial officer as having
been prepared on a consolidated basis in accordance with GAAP consistently
applied (except for inconsistencies required by changes to GAAP and changes
approved by the accountants referred to in clause (i) above in accordance with
GAAP), subject to normal year-end audit adjustments and the absence of
footnotes; and

 

(iii)                               promptly, any documents or information that
Holdings files with the Securities and Exchange Commission and that is
disclosable to Holdings’ shareholders; and

 

(iv)                              promptly following any reasonable request
therefor by the Loan Participant, such further non-confidential information that
is of the kind that would generally be made available by the Borrower upon
request by a secured lender regarding the Mortgage Estate in respect of the
Designated Aircraft, financial condition, business and operations of the
Borrower.

 

SECTION 10                             Notices.

 

All notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by registered or certified mail, postage
prepaid, or by facsimile, or by prepaid courier service, and shall be effective
upon receipt.

 

Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 10, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective facsimile
numbers) as follows:  (a) if to the Borrower, to the address set forth in
Section 14.06 of the Mortgage in respect of the Designated Aircraft, (b) if to
the Loan Participant, to the address set forth on Schedule I hereto, or (c) if
to any subsequent Holder, addressed to such Holder at its address set forth in
the Certificate Register maintained pursuant to the Mortgage in respect of the
Designated Aircraft.

 

A notice sent by facsimile will be deemed received on the date set forth on the
confirmation of receipt produced by the sender’s fax machine immediately after
the fax is sent.  A notice sent by registered or certified mail will be deemed
received upon actual receipt.

 

23

--------------------------------------------------------------------------------


 

SECTION 11                             Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial.

 

(a)                                  This Agreement shall in all respects be
governed by, and construed in accordance with, the law of the State of New York,
including all matters of construction, validity and performance.

 

(b)                                 Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Operative Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Operative Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Operative
Document against another party or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.  Nothing in this Agreement or any other Operative Document will
affect the right of any party to this Agreement or any other Operative Document
to serve process in any other manner permitted by law.

 

(e)                                  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

24

--------------------------------------------------------------------------------


 

SECTION 12                             Invoices and Payment of Expenses.

 

The Loan Participant shall promptly submit to the Borrower for its prompt
approval copies of invoices of the Transaction Expenses (as defined below) as
they are received.  The Borrower agrees to pay Transaction Expenses promptly
upon receipt of invoices of such Transaction Expenses.  For the purposes hereof,
“Transaction Expenses” means (i) with respect to the preparation, negotiation,
execution and delivery of this Agreement (and the term sheet relating hereto)
and the closing or anticipated closing of the Designated Aircraft on the
Delivery Date, the reasonable fees, and out-of-pocket expenses and disbursements
of McAfee & Taft, special counsel in Oklahoma City, Oklahoma and Vedder Price
P.C., special counsel to the Loan Participant, (ii) all fees, taxes and other
charges payable in connection with the recording or filing of instruments and
financing statements, or registration of any international interest with the
International Registry, and (iii) the Loan Participant’s reasonable and
documented out-of-pocket costs and expenses relating to the negotiation and
closing of this transaction, provided that if the Loan Participant shall not
disburse its Loan despite all conditions precedent having been satisfied or
waived, the Loan Participant shall pay its own fees and expenses (including,
without limitation, the fees and expenses of Vedder Price P.C.).

 

SECTION 13                             Section 1110 Compliance.  Notwithstanding
any provision herein or elsewhere contained to the contrary, it is understood
and agreed among the parties hereto that the transactions contemplated by this
Agreement, and the other Operative Documents are expressly intended to be, shall
be and should be construed so as to be, entitled to the full benefits of 11
U.S.C. Section 1110, as amended from time to time, and any successor provision
thereto.

 

SECTION 14                             Confidentiality.  Each party hereto
shall, and shall use all reasonable efforts to ensure that its respective
officers, directors, employees and agents, maintain as confidential and shall
not, without the prior written consent of the Borrower and the Loan Participant,
disclose to any third party the terms of any Operative Document, or any of the
information, reports, invoices or documents (except to the extent that it is
available on the Borrower’s website) supplied by or on behalf of any of the
Parties, save that such party shall be entitled to disclose any such terms,
information, reports, invoices or documents:

 

(a)                                  in connection with any proceedings arising
out of or in connection with any of the Operative Documents to the extent that
such party is advised by legal counsel that it is necessary to protect its
interests or is legally required to do so; or if required to do so by an order
of a court of competent jurisdiction whether in pursuance of any procedure for
discovering documents or otherwise; or

 

(b)                                 pursuant to any law or regulation having the
force of law (including rules and regulations of the SEC); or

 

(c)                                  to any fiscal, monetary, Tax, governmental
or other competent authority or supervisory boards and bodies; or

 

(d)                                 to any transferee or potential transferee of
a Loan Certificate or interest therein (which agrees to be bound by
confidentiality provisions similar to those set forth herein); or

 

25

--------------------------------------------------------------------------------


 

(e)                                  to its auditors, bankers, legal or other
professional advisers (or those of any person covered by the preceding paragraph
(d)) (which are under an ethical obligation to or agree to hold such information
confidential); or

 

(f)                                    in any manner contemplated by any of the
Operative Documents; or

 

(g)                                 for due diligence purposes in connection
with significant transactions or dealings involving any party, and which are
outside the ordinary course of that party’s business, including investments,
acquisitions or financings, to other potential parties to such dealings or
transactions or their professional advisors, provided that such other parties
(i) shall not be permitted to retain any copies of any of the Operative
Documents or to disclose same to any third party; and (ii) shall enter into a
confidentiality agreement on terms substantially similar to those contained in
this Section 14, except that such confidentiality agreement shall not provide
for any disclosure of the terms of the Operative Documents or any non-public
information, including pursuant to this due diligence exemption; or

 

(h)                                 if the information contained therein shall
have emanated in conditions free from confidentiality restrictions from some
person other than such party and such party would, but for the preceding
provisions of this Section 14, have been free to disclose or use the same.

 

SECTION 15                             Nondisturbance.

 

The Loan Participant agrees that neither it nor anyone acting on its behalf will
interfere in the Borrower’s or any permitted Lessee’s quiet enjoyment of the
Designated Aircraft so long as no Event of Default under the Mortgage shall have
occurred and be continuing.

 

SECTION 16                             Miscellaneous.

 

(a)                                  The representations, warranties,
indemnities and agreements of the Borrower and the Loan Participant provided for
in this Agreement and each party’s obligations under any and all thereof, shall
survive the expiration or other termination of this Agreement or any other
Operative Document to the extent expressly provided herein or therein.

 

(b)                                 This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.  Neither this Agreement nor any of
the terms hereof may be terminated, amended, supplemented, waived or modified,
except by an instrument in writing signed by the Borrower and the Majority in
Interest of Holders (or all Holders, as the case may be).

 

(c)                                  (i)                                    
This Agreement shall be binding upon and shall inure to the benefit of, and
shall be enforceable by, the parties hereto and their respective successors and
permitted assigns including each successive holder of any Loan
Certificate(s) issued and delivered pursuant to this Agreement or the Mortgage
for the Designated Aircraft whether or not an express assignment to any such
holder of rights under the Agreement has been made (but only to the extent such
express assignment would otherwise be permitted by the terms hereof).

 

26

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower may not assign any of its
rights or obligations under this Agreement or the other Operative Documents
except to the extent expressly provided hereby or thereby.

 

(iii)                               The Loan Participant may assign its Loan
Certificate, in whole or in part, to any Person as provided in Section 2.06 of
the Mortgage, which assignment shall be effected pursuant to an agreement
substantially in the form of Exhibit B hereto.  Notwithstanding anything to the
contrary contained herein, without the consent of the Borrower, the Loan
Participant may not assign its Loan Certificate, in whole or in part, (i) in any
manner which would result in a violation of the Securities Act or any other
applicable law, (ii) so long as no Event of Default shall have occurred and be
continuing, to any Person other than (A) a financial institution, (B) an
insurance company, (C) a trust company, (D) a single purpose company, which is
guaranteed by a Loan Participant or (E) any European central bank or Federal
Reserve Bank and (iii) if the effect of such assignment were to in any way
diminish as at the date of such assignment Borrower’s rights or increase the
Borrower’s liability or obligations or amounts owing in respect thereof
(including, without limitation, with respect to withholding Taxes, increased
costs, interest rate adjustments above that which would result or would have
been incurred as at the date of such assignment had such assignment or
participation not occurred.  For the avoidance of doubt, in the event that the
Loan Participant assigns or transfers its Loan Certificate in accordance with
the foregoing (other than upon request by the Borrower or after the occurrence
and continuation of an Event of Default) and, as a result of circumstances
existing at the date the assignment or transfer occurs the Borrower’s rights or
obligations are so diminished or increased, as applicable, then the Borrower
shall have no liability or obligations or owe any amounts in respect thereof
(including, without limitation, with respect to withholding taxes, increased
costs, interest rate adjustments above that which would result or would have
been incurred had such assignment or participation not occurred as at such
date.  The Borrower shall not be liable for any costs, fees or expenses in
connection with any assignment or transfer of Loan Certificates.

 

(d)                                 The Loan Participant shall have no
obligation or duty to the Borrower, or to other Persons with respect to the
transactions contemplated hereby except those obligations or duties of the Loan
Participant expressly set forth in this Agreement and the other Operative
Documents and the Loan Participant shall not be liable for performance by any
other party hereto of such other party’s obligations or duties hereunder.

 

(e)                                  Any reference herein to an approval,
consent or waiver to be given by the Loan Participant shall be deemed hereunder
to be an approval, consent or waiver, as the case may be, if a Majority in
Interest of Holders approve, consent or waive, as the case may be.

 

(f)                                    Anything herein to the contrary
notwithstanding, the Loan Participant may pledge its Loan and related Loan
Certificate to a Federal Reserve Bank, any European central bank or any other
bank or other financial institution or authority in connection with a
programmatic financing by the Loan Participant of certain of its assets.

 

27

--------------------------------------------------------------------------------


 

(g)                                 The Operative Documents constitute the
entire understanding of the parties relating to the subject matter thereof and
supersedes all previous agreements, whether written or oral, concerning such
subject matter.

 

(h)                                 If, at any time, any provision of the
Operative Documents is or becomes illegal, invalid or unenforceable in any
respect under any law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction will in
any way be affected or impaired.

 

(i)                                     In no event shall any Party be liable on
any theory of liability for any special, indirect, incidental, consequential or
punitive damages, and each Party hereby waives, releases and agrees not to sue
upon any such claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 

(j)                                     The Borrower has not relied on and will
not rely on the Loan Participant for any explicit or implicit advice in relation
to the fixing of the interest rate or any of the other transactions contemplated
by the Facility Agreement, including the structuring thereof or any accounting,
tax, legal or regulatory or other consequences of such transactions.

 

SECTION 17                             Patriot Act; Money Laundering.

 

(a)                                  The Loan Participant hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Loan Participant (as the case may be) to identify the
Borrower in accordance with the Act.

 

(b)                                 For the purpose of the German Money
Laundering Act (Geldwäschegesetz), the Borrower hereby confirms that it is
acting for its own account.

 

SECTION 18                             Registrations with the International
Registry.

 

Each of the parties hereto consents to the registration with the International
Registry of the prospective international interests with respect to the Mortgage
and each Mortgage Supplement, and each party hereto covenants and agrees that it
will take all such action reasonably requested by the Borrower or the Loan
Participant in order to make any registrations with the International Registry,
including becoming a registry user entity with the International Registry and
providing consents to any registration as may be contemplated by the Operative
Documents.

 

*        *                  *

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Facility Agreement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

 

HAWAIIAN AIRLINES, INC., as Borrower

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

BOEING CAPITAL LOAN CORPORATION, as Loan Participant

 

 

 

By:

 

 

Its:

 

 

29

--------------------------------------------------------------------------------


 

Schedule I

 

Loan Participant

 

Boeing Capital Loan Corporation

 

Notice & Account Information

 

Loan Participant

 

Boeing Capital Loan Corporation

 

Address:

2215B Renaissance Dr.

Suite 18

Las Vegas, NV  89119

Attn:  Kristine Eppes

Telephone No.:  702-940-2580

Fax:  702-966-4247

 

Payment Details:

 

Bank:  JP Morgan Chase

ABA:  [**]

Account:  Boeing Capital Loan Corporation

SWIFT:  [**]

Account No.:  [**]

Reference:  Hawaiian Airlines MSN 55001

 

Borrower

 

Hawaiian Airlines, Inc.

3375 Koapaka Street

Suite G350

Honolulu, Hawaii 96819

USA

Telephone No.: 808-835-3700

Fax:  808-835-3699

E-mail: Peter.Ingram@hawaiianair.com / Hoyt.Zia@hawaiianair.com

Attention:  Executive Vice President and Chief Financial Officer;

Executive Vice President and General Counsel

 

1

--------------------------------------------------------------------------------


 

Seller

 

Address:

 

Wells Fargo Bank Northwest, National Association

299 South Main Street, 12th Floor

MAC: U1228-120

Salt Lake City, UT 84111

Attn:  Corporate Trust Services

Fax:  801-246-5053

 

Payment Details:

 

Bank:  Wells Fargo Bank Northwest, National Association

ABA: [**]

Account No.: [**]

SWIFT: [**]

Ref:  MSN 55001

Attn:  Corporate Trust Lease Group

 

Aircraft

 

One Boeing model 717-200 aircraft bearing manufacturer’s serial number 55001 and
United States Registration No. N488HA, together with the two Rolls Royce
Deutschland Ltd & Co KG model BR700-715 engines bearing manufacturer’s serial
numbers 13217 and 13165

 

Loan Amount

 

[**]

 

2

--------------------------------------------------------------------------------


 

Schedule II

 

Commitments

 

Aircraft

 

Loan Amount

 

 

 

Designated Aircraft

 

[**]

 

1

--------------------------------------------------------------------------------


 

Schedule III

 

Tax Provisions

 

 

[**]

 

(a)           Withholding on Payments.

 

(i)            All amounts payable by or on behalf of the Borrower pursuant to
the Operative Documents and all amounts payable to any Loan Participant under a
Hedge Transaction shall be free of withholding on account of any Taxes, unless
such withholding is required by applicable law.  If any Tax is required to be
withheld from any such amount payable by the Borrower to or for the benefit of a
Tax Indemnitee under any Operative Document, or payable by a Hedge Transaction
Counterparty to or for the benefit of a Loan Participant under a Hedge
Transaction, the Borrower (A) shall, subject to the exceptions set forth below
in paragraphs (d)(ii), (v), and (ix),  pay an additional amount such that the
net amount actually or constructively received by such Tax Indemnitee will,
after such withholding (including withholding from any additional amount payable
pursuant to this sentence), equal the full amount of the payment then due,
(B) shall pay, or cause to be paid, to the relevant Tax authority the full
amount required to be withheld (including the full amount required to be
withheld from any additional amount paid pursuant to this sentence) in
accordance with applicable law, and (C) shall furnish to the affected Tax
Indemnitee as soon as practicable an official receipt (or a certified copy
thereof) if reasonably obtainable or such other documentation as is reasonably
obtainable and reasonably acceptable to such Tax Indemnitee evidencing payment
of the withheld Tax.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, the
Borrower shall not be required to pay any additional amounts to a Tax Indemnitee
under paragraph (d)(i) of this Schedule III in respect of Excluded Taxes.

 

(iii)          Each Non-U.S. Loan Participant shall deliver to the Borrower and
the Initial Loan Participant on the date of the Facility Agreement (or, if such
Non-U.S. Loan Participant becomes a Loan Participant after the date of the
Facility Agreement, on the date on which such Non-U.S. Loan Participant becomes
a Loan Participant) a properly completed and duly signed Internal Revenue
Service Form W-8BEN, W-8ECI or W-8EXP (or applicable successor form) evidencing
such Loan Participant’s entitlement to a complete exemption from or to a reduced
rate of United States withholding Taxes on interest and all other amounts
payable to such Loan Participant pursuant to the Operative Documents.  Each Loan
Participant that is a “United States person” (as defined in Section 7701(a)(30)
of the Code), but is not a Person described in Section 6049(b)(4) of the Code,
shall deliver to the Borrower and the Initial Loan Participant on the date of
this Agreement (or, if such Loan Participant becomes a Loan Participant after
the date of this Agreement, on the date on which such Loan Participant becomes a
Loan Participant), and the Initial Loan Participant shall deliver to the

 

1

--------------------------------------------------------------------------------


 

Borrower on the date of this Agreement, a properly completed and duly signed
Internal Revenue Service Form W-9 (or applicable successor form), evidencing
such Loan Participant’s entitlement to a complete exemption from United States
withholding Taxes on interest and all other amounts payable to such Loan
Participant pursuant to the Operative Documents.  If a Non-U.S. Loan Participant
shall be effecting a Hedge Transaction with a U.S. Hedge Transaction
Counterparty, such Non-U.S. Loan Participant shall deliver to such Hedge
Transaction Counterparty on the date of the relevant Hedge Transaction a
properly completed and duly signed Internal Revenue Service Form W-8BEN, W-8ECI
or W-8EXP (or applicable successor form) evidencing such Non-U.S. Loan
Participant’s entitlement to a complete exemption from or to a reduced rate of
United States withholding Taxes on interest and all other amounts payable to
such Loan Participant pursuant to the Hedge Transaction.  If a Loan Participant
that is a “United States person” (as defined in Section 7701(a)(30) of the
Code), but is not a Person described in Section 6049(b)(4) of the Code, shall be
effecting a Hedge Transaction with a U.S. Hedge Transaction Counterparty, such
Loan Participant shall deliver to such Hedge Transaction Counterparty on the
date of the relevant Hedge Transaction a properly completed and duly signed
Internal Revenue Service Form W-9 (or applicable successor form), evidencing
such Loan Participant’s entitlement to a complete exemption from United States
withholding Taxes on interest and all other amounts payable to such Loan
Participant pursuant to the Hedge Transaction.  In addition, and without
limiting the foregoing, the Loan Participant shall act as the withholding agent
for any Taxes required to be withheld pursuant to this Agreement and shall be
responsible for satisfying all governmental filings and information requirements
in connection therewith, including, without limitation, preparing and filing
Internal Revenue Service Forms 1042 and 1042-S (or any similar or successor
forms).

 

(iv)          If any Internal Revenue Service form delivered by any Loan
Participant pursuant to this paragraph (d) expires or becomes inaccurate or
obsolete, such Loan Participant shall deliver to the Borrower and the Initial
Loan Participant (or, in the case of the Initial Loan Participant, the Initial
Loan Participant shall deliver to the Borrower) a replacement Internal Revenue
Service form (or applicable successor form).

 

(v)           For the avoidance of doubt, the Borrower shall not be required to
pay any additional amounts to a Tax Indemnitee under paragraph (d)(i) of this
Schedule III if such Tax Indemnitee shall have failed to satisfy the
requirements of paragraph (d)(iii) or (d)(iv) of this Schedule III, as the case
may be; provided that if a Non-U.S. Loan Participant shall have satisfied the
requirements of paragraph (d)(iii) of this Schedule III on the date such
Non-U.S. Loan Participant becomes party to this Agreement, nothing in this
paragraph (d)(v) shall relieve the Borrower of its obligation to pay any
additional amounts pursuant to paragraph (d)(i) in the event that, as a result
of a Change in Law, such Non-U.S. Loan Participant is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Loan Participant is not subject to withholding.

 

(vi)          Each Loan Participant agrees (and each other Loan Participant, by
its execution hereof and by acceptance of the assignment of the Loan, shall be
deemed to agree) to indemnify and hold harmless on an After-Tax Basis each of
the Loan

 

2

--------------------------------------------------------------------------------


 

Participants and the Borrower, within 30 days after receipt of written demand
therefor, for all liabilities, losses, costs and expenses paid or incurred by
the Loan Participants or the Borrower (as the case may be) as a result of its
failure to comply with the provisions of this paragraph (d) or the inaccuracy of
any Internal Revenue Service form delivered by it pursuant to this
paragraph (d).

 

(vii)         If the Borrower fails to withhold from any payment to a Loan
Participant pursuant to this Agreement or any Operative Document any Tax which
such Person is required by applicable law to withhold from such payment, but for
which it is not responsible under this paragraph (d), such Loan Participant
shall repay to such Person, within ten Business Days after receipt of such
Person’s written demand therefor, the amount which such Person was required to
withhold.

 

(viii)        If any party hereto determines that any withholding Tax is
required by applicable law to be withheld from any amount payable to any Loan
Participant pursuant to any Operative Document for which the Borrower is
responsible under paragraph (d)(i) of this Schedule III, the party making such
determination shall give written notice thereof to the other parties hereto and
to the affected Tax Indemnitees, and if requested by the Borrower in writing,
each other party hereto and the affected Tax Indemnitees, at the cost and
expense of the Borrower, shall use commercially reasonable efforts to take
appropriate action to eliminate or minimize the Borrower’s indemnity liability
or gross-up obligation under this Schedule III for such withholding Taxes,
provided that no such Person shall be obligated to accept any amendment of any
Operative Document or to take any other action if such amendment or other action
might in such Person’s sole discretion be adverse to it.  In addition, without
limiting the foregoing, if a Loan Participant determines that any withholding
Tax is required by applicable law to be withheld from any amount payable
pursuant to a Hedge Transaction for which the Borrower is responsible under
paragraph (d)(i) of this Schedule III, such Loan Participant shall give written
notice thereof to the Borrower, the counterparty to the Hedge Transaction and
any other Loan Participant (if any), and (if permitted by applicable law) the
Borrower shall have the right to replace the party to the Hedge Transaction that
is not eligible for an exemption from withholding Tax (if doing so would
eliminate or reduce such withholding Tax) with a bank or financial institution
that is acceptable to the remaining counterparty to the Hedge Transaction (on
terms and conditions reasonably acceptable to the remaining party and without
recourse to the party that is replaced); provided, further, that if the Borrower
determines to so replace such a party to a Hedge Transaction, the Borrower shall
provide written notice to the counterparty to the Hedge Transaction and all of
the Loan Participants and shall be responsible for the costs and expenses in
connection with the same.

 

(ix)           Notwithstanding anything to the contrary in this Agreement, the
Borrower shall have no obligation to make a payment to any Tax Indemnitee under
paragraph (d)(i) above with respect to any Taxes imposed on amounts payable to
such Tax Indemnitee at the time such Tax Indemnitee becomes a party to this
Agreement, except to the extent that the Borrower was required to make a payment
under paragraph (d)(i) above in respect of such Taxes to or for the benefit of
such Tax Indemnitee’s transferor or assignor (if any) at the time of assignment.

 

3

--------------------------------------------------------------------------------


 

(b)           Survival.  The indemnities and other obligations of the Borrower,
and the obligations of each Tax Indemnitee, under this Schedule III shall
survive the Loan Participants’ making their respective Commitments available in
respect of the Designated Aircraft, the Maturity Date of all of the Loans in
respect of the Designated Aircraft and the expiration or other termination of
the Operative Documents.

 

(c)           Non-Parties.  In the case of any Tax Indemnitee that is not a
party to this Agreement, the Borrower may require such Tax Indemnitee to agree
in writing, in form and substance reasonably acceptable to the Borrower, to
perform its obligations under the provisions of this Schedule III before making
any payment to such Tax Indemnitee under this Schedule III.

 

*         *         *

 

4

--------------------------------------------------------------------------------


 

Schedule 3

 

Amortization Schedule

 

[**]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[RESERVED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AGREEMENT

 

ASSIGNMENT AGREEMENT [Hawaiian 717-200 [55001]] dated as of                     
    ,          between
                                                                 (the
“Assignee”) and                                                            (the
“Assignor”).

 

RECITALS

 

WHEREAS, the Assignor is the holder of the Loan Certificate No.          dated
                         ,          (the “Assignor’s Loan Certificate”) issued
under the Facility Agreement [Hawaiian 717-200 [55001]], dated as of June 27,
2011 (the “Facility Agreement”) between Hawaiian Airlines, Inc. (“Hawaiian”),
and Boeing Capital Loan Corporation;

 

WHEREAS, the Assignor proposes to assign to the Assignee
$                         of the $                           Assignor’s Loan
Certificate and a pro rata portion of all of the rights and obligations of the
Assignor under the Facility Agreement and the other Operative Documents (as
defined below) in respect thereof, on the terms and subject to the conditions
set forth herein, and the Assignee proposes to accept the assignment of such
rights and obligations from the Assignor on such terms and subject to such
conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

Section 1.  Definitions.  Unless otherwise defined herein, terms defined in the
Facility Agreement are used herein as therein defined.

 

Section 2.  Assignment.  The Assignor hereby sells, assigns and transfers to the
Assignee effective on                                    (the “Effective Date”),
and on the terms and subject to the conditions set forth herein, without
recourse to or representation, express or implied, by the Assignor (except as
expressly set forth in Section 5 hereof), a $                       portion of
the Assignor’s Loan Certificate No.                    (the “Assignor’s Loan
Certificate”) and a pro rata portion of the rights and obligations of the
Assignor under the Facility Agreement and the other Operative Documents in
respect thereof (but not with respect to any indemnity or other claim, interest
thereon at the Past Due Rate and breakage amounts, if any, accrued and unpaid as
of the Effective Date or thereafter payable to the Assignor in respect of the
period prior to the Effective Date), and the Assignee accepts such assignment
from the Assignor and assumes all of the obligations of the Assignor accruing
from and after the Effective Date under the Facility Agreement and the other
Operative Documents relating to the Assignor’s Loan Certificate on such terms
and subject to such conditions.  Upon the satisfaction of the conditions set
forth in Section 4 hereof, (A) the Assignee shall, on the Effective Date,
succeed to the rights and be obligated to perform the obligations of a Loan
Participant and Holder under the Facility Agreement and the other Operative
Documents, and (B) the Assignor shall be released from its obligations under the
Facility Agreement and the other Operative Documents accrued from and after the
Effective Date, in each case to the extent such obligations have been assumed by
the Assignee.

 

1

--------------------------------------------------------------------------------


 

Section 3.  Payments.  As consideration for the sale, assignment and transfer
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor, on the
Effective Date, in lawful currency of the United States and in immediately
available funds, to the account specified below its signature on the signature
pages hereof, an amount equal to $                              .

 

Section 4.  Conditions.  This Assignment Agreement shall be effective upon the
due execution and delivery of this Assignment Agreement by the Assignor and the
Assignee and the effectiveness of the assignment contemplated by Section 2
hereof is subject to (a) the receipt by the Assignor of the payment provided for
in Section 3 hereof, (b) the delivery to the Assignee of the Assignor’s Loan
Certificate, duly endorsed for [partial] transfer to the Assignee, together with
a request in the form attached hereto as Exhibit A that a new Loan Certificate
as the Assignor’s Loan Certificate be issued to the Assignee [and Assignor] and
(c) satisfaction of the conditions to such transfer set out in Section 16(c) of
the Facility Agreement.

 

Section 5.  Representations and Warranties of the Assignor.  The Assignor
represents and warrants as follows:  (a) the Assignor has full power and
authority, and has taken all action necessary to execute and deliver this
Assignment Agreement and any other documents required or permitted to be
executed or delivered by it in connection with this Assignment Agreement and to
fulfill its obligations under, and to consummate the transactions contemplated
by, this Assignment Agreement, and no governmental authorizations or other
authorizations are required in connection therewith, (b) the Assignor’s interest
in the Assignor’s Loan Certificate is free and clear of any and all Liens
created by or through the Assignor, (c) this Assignment Agreement constitutes
the legal, valid and binding obligation of the Assignor, enforceable against the
Assignor in accordance with its terms, (d) the Assignor has received no written
notice of any Default having occurred and continuing on the date of execution
hereof, and (e) the Assignor makes no representations and warranties other than
those in (a)-(d) above and consequently assumes no liability or responsibility
for the legality, validity, effectiveness, adequacy or enforceability of the
Operative Documents or any other documents; the financial condition of the
Borrower; the performance and observance by the Borrower of its obligations
under the Operative Document or any other documents; or the accuracy of any
statements made in or in connection with the Operative Documents or any other
documents.

 

Section 6.  Representations and Warranties of the Assignee.  The Assignee hereby
represents and warrants to the Assignor that (a) the Assignee has full power and
authority, and has taken all action necessary to execute and deliver this
Assignment Agreement and any and all other documents required or permitted to be
executed or delivered by it in connection with this Assignment Agreement and to
fulfill its obligations under, and to consummate the transactions contemplated
by, this Assignment Agreement, and no governmental authorizations or other
authorizations are required in connection therewith, (b) this Assignment
Agreement constitutes the legal, valid and binding obligation of the Assignee,
enforceable against the Assignee in accordance with its terms, and (c) the
Assignee has fully reviewed the terms of the Operative Documents and has
independently and without reliance upon the Assignor and based on such
information as the Assignee has deemed appropriate, made its own credit analysis
and decision to enter into this Assignment Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 7.  Further Assurances.  The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment Agreement.

 

Section 8.  Governing Law.  This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

Section 9.  Notices.  All communications between the parties or notices in
connection herewith shall be in writing, hand-delivered or sent by ordinary mail
or facsimile transmitter, addressed as set forth on the signature pages hereof. 
All such communications and notices shall be effective upon receipt.

 

Section 10.  Binding Effect.  This Assignment Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

Section 11.  Interpretation.  The headings of the various sections hereof are
for convenience of reference only and shall not affect the meaning or
construction of any provision hereof.

 

Section 12.  Integration of Terms.  This Assignment Agreement contains the
entire agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and other writings with respect to the subject
matter hereof.

 

Section 13.  Counterparts.  This Assignment Agreement may be executed in one or
more counterparts, each of which shall be an original but all of which, taken
together, shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Wire Instructions:

 

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Wire Instructions:

 

4

--------------------------------------------------------------------------------


 

Exhibit A

to Assignment Agreement

 

Request for Loan Certificate and Registration

 

 

,

 

 

To:

[Loan Participant]

 

Ladies and Gentlemen:

 

We refer to the assignment by
                                                         (the “Assignor”), of
certain of its rights and obligations with respect to Loan Certificate
No.              in the principal amount of $                         (the
“Assignor’s Loan Certificate”) to
                                                       (the “Assignee”),
pursuant to an Assignment Agreement [Hawaiian 717-200 [55001]] dated as of
                   ,          between the Assignor and the Assignee. Capitalized
terms not otherwise defined herein shall have the meanings assigned thereto in
such Assignment Agreement.  The Assignor hereby delivers the Assignor’s Loan
Certificate to Hawaiian.  The Assignor requests Hawaiian to issue to (i) the
Assignee a new Loan Certificate (the “New Loan Certificate”) in the principal
amount of $                         and (ii) to the Assignor a new Loan
Certificate (the “Assignor’s New Loan Certificate”) in the principal amount of
$                            , each with a [Delivery Date] issue date.

 

The Assignor requests Hawaiian to deliver the New Loan Certificate to the
Assignee at its address set forth below and to deliver the Assignor’s New Loan
Certificate to the undersigned.

 

 

Very truly yours,

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

 

Address for Notices:

 

 

 

 

 

Wire Instructions

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Form of Loan Certificates]

 

LOAN CERTIFICATE

HAWAIIAN AIRLINES, INC.

CERTIFICATE DUE [        ]

ISSUED IN CONNECTION WITH ONE BOEING MODEL 717-200 AIRCRAFT

WITH MANUFACTURER’S SERIAL NUMBER          AND BEARING

UNITED STATES FEDERAL AVIATION ADMINISTRATION REGISTRATION NO.           
AND TWO ROLLS ROYCE DEUTSCHLAND LTD & CO KG MODEL BR 700-715
ENGINES BEARING MANUFACTURER’S SERIAL NUMBERS [      ] AND [      ]

 

New York, New York

 

No.:  1

 

$

[Delivery Date]

 

Hawaiian Airlines, Inc. (the “Borrower”) hereby promises to pay to
                                    , or registered transferees, the principal
sum of                                              Dollars, in 96 installments,
equal to the amount, and payable on the dates, set forth in Annex A hereto,
together with interest on the unpaid principal amount hereof from time to time
outstanding from and including the date hereof until such principal amount is
paid in full.  Interest shall accrue with respect to each Interest Period at the
Fixed Rate and shall be payable in arrears on each Interest Payment Date and on
the date this Loan Certificate is paid in full.  This Loan Certificate shall
bear interest at the applicable Past Due Rate on any principal hereof, and, to
the extent permitted by applicable law, interest and other amounts due
hereunder, not paid when due (whether at stated maturity, by acceleration or
otherwise), for any period during which the same shall be overdue, payable on
demand by the Holder hereof.

 

Interest shall be payable with respect to the first but not the last day of each
Interest Period.  Interest shall be calculated on the basis of a year of 365 or
366 days for the actual number of days elapsed.  If any sum payable hereunder
falls due on a day which is not a Business Day, then such sum shall be payable
on the next succeeding Business Day; provided that, in the case of principal of
and interest hereon payable on an Interest Payment Date, if by virtue of such
extension such payment would fall in the next succeeding month, such sum shall
be payable on the next preceding Business Day.

 

All payments of principal, Prepayment Amount (if any), interest and other
amounts to be made to the Holder hereof or under the Mortgage and Security
Agreement [Hawaiian 717-200 [55001]] dated as of June 27, 2011 (as amended or
supplemented from time to time, herein called the “Mortgage”, the terms defined
therein and not otherwise defined herein being used herein with the same
meanings) between the Borrower and Boeing Capital Loan Corporation, as
mortgagee, shall be made in accordance with the terms of the Facility Agreement
and the Mortgage.

 

1

--------------------------------------------------------------------------------


 

Principal and interest and other amounts due hereon shall be payable in Dollars
in immediately available funds prior to 11:00 a.m., New York City time, on the
due date thereof, to the Loan Participant at the Payment Office.  All such
payments by the Borrower shall be made free and clear of and without reduction
for or on account of all wire or other like charges.

 

The Holder hereof, by its acceptance of this Loan Certificate, agrees that,
except as otherwise expressly provided in the Mortgage, each payment received by
it in respect hereof shall be applied, first, to the payment of any amount
(other than the principal of or interest on this Loan Certificate) due in
respect of this Loan Certificate, second, to the payment of interest hereon (as
well as any interest on overdue principal and, to the extent permitted by law,
interest and other amounts payable hereunder) due and payable hereunder, third,
to the payment of the principal of this Loan Certificate then due and fourth,
the balance, if any, remaining thereafter, to the payment of the principal of
this Loan Certificate remaining unpaid, in the manner set forth in the last
sentence of Section 2.04 of the Mortgage.

 

The Mortgage Estate is held by the Loan Participant as security, in part, for
the Loan Certificates.  Reference is hereby made to the Mortgage and the
Facility Agreement referred to therein for a statement of the rights and
obligations of the Holder hereof, and the nature and extent of the security for
this Loan Certificate and of the rights and obligations of the other Holders,
and the nature and extent of the security for the other Loan Certificates, as
well as for a statement of the terms and conditions of the trusts created by the
Mortgage, to all of which terms and conditions in the Mortgage and such Facility
Agreement each Holder hereof agrees by its acceptance of this Loan Certificate.

 

There shall be maintained a Certificate Register for the purpose of registering
transfers and exchanges of Loan Certificates at the Payment Office of the Loan
Participant or in the manner provided in Section 2.06 of the Mortgage.  As
provided in the Mortgage and subject to certain limitations set forth therein
and in the Facility Agreement, this Loan Certificate or any interest herein may,
subject to the next following paragraph, be assigned or transferred, and the
Loan Certificates are exchangeable for a like aggregate original principal
amount of Loan Certificates of any authorized denomination, as requested by the
Holder surrendering the same.

 

Prior to the due presentment for registration of transfer of this Loan
Certificate, the Borrower shall deem and treat the person in whose name this
Loan Certificate is registered on the Certificate Register as the absolute owner
of this Loan Certificate and the Holder for the purpose of receiving payment of
all amounts payable with respect to this Loan Certificate and for all other
purposes whether or not this Loan Certificate is overdue, and the Borrower shall
not be affected by notice to the contrary.

 

This Loan Certificate is subject to prepayment as permitted by Sections 2.09 and
2.10 of the Mortgage and to acceleration by the Loan Participant as provided in
Section 9.01 of the Mortgage, and the Holder hereof, by its acceptance of this
Loan Certificate, agrees to be bound by said provisions.

 

This Loan Certificate shall be governed by and construed in accordance with the
law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

*   *   *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Loan Certificate to be executed
in its corporate name by its officer thereunto duly authorized, as of the date
hereof.

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

By:

 

 

 

Its:

 

4

--------------------------------------------------------------------------------


 

ANNEX A
TO
LOAN CERTIFICATE
SCHEDULE OF PRINCIPAL PAYMENTS

 

Interest Payment Date
(falling on or closest to)

 

Principal Amount to be paid

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Form of Mortgage]

 

1

--------------------------------------------------------------------------------